UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 Deutsche Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2015 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2015 Annual Report to Shareholders Deutsche Alternative Asset Allocation Fund (formerly DWS Alternative Asset Allocation Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 26 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 40 Tax Information 41 Advisory Agreement Board Considerations and Fee Evaluation 46 Board Members and Officers 51 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, floating rate loan risk, volatility in commodity prices, infrastructure and high-yield debt securities, market direction risk (market advances when short, market declines when long), short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. The fund may use derivatives, including as part of its currency and interest-rate strategies. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The success of the fund’s currency and interest-rate strategies are dependent, in part, on the effectiveness and implementation of portfolio management’s proprietary models. As part of these strategies, the fund’s exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. The risk of loss is heightened during periods of rapid rises in interest rates. In addition, the notional amount of the fund’s aggregate currency and interest-rate exposure resulting from these strategies may significantly exceed the net assets of the fund. Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. See the prospectus for additional risks and specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. Investment Strategy The fund is a fund-of-funds, which means its assets are invested in a combination of other Deutsche funds (i.e., mutual funds, exchange-traded funds (ETFs) and other pooled investment vehicles), unaffiliated ETFs or hedge funds, certain other securities and derivative instruments. The fund seeks to achieve its objective by investing in alternative (or nontraditional) asset categories and investment strategies. Portfolio management utilizes a strategic asset allocation process to determine the nontraditional or alternative asset categories and investment strategies that should be represented in the fund’s portfolio. During the 12-month period ended March 31, 2015, the Class A shares of the fund returned 0.76% and underperformed the 6.02% return of the benchmark, which is a blend of traditional assets with 70% in the MSCI World Index and 30% in the Barclays U.S. Aggregate Bond Index. The two indices returned 6.03% and 5.72%, respectively. It is important to keep in mind that the fund’s objective is not to match the short-term performance of either stocks or bonds, but rather to provide investors with strategies for longer-term portfolio diversification through investments in alternative assets. The fund has outperformed its Morningstar peer group, Multialternative Funds, during the five-year period ended March 31, 2015, with an average annual return of 3.81% vs. 3.55% for the peer group. Fund Performance The fund was positioned for an environment of improving economic growth and gradually rising interest rates during the past year ended March 31, 2015. We achieved this in two ways: by tilting the portfolio’s exposure toward assets that are favorably influenced by positive economic performance, and by seeking to minimize its interest-rate sensitivity. In addition, we positioned the portfolio to provide a measure of protection against the possibility of rising inflation. This approach was generally helpful to performance during the first half of the period, as the positive impact of the fund’s cyclical bent more than outweighed the adverse effect of having lower rate sensitivity during a favorable period for the bond market. Later in the period, however, concerns about growth pressured the performance of economically sensitive assets. In addition, signs of falling inflation around the globe weighed on the performance of asset classes — including commodities and inflation-protected securities — that perform best when inflation is rising. Portfolio Allocation as of 3/31/15 Commodities investments seek to provide exposure to hard assets. Real Return investments seek to provide a measure of inflation protection. Hedge Strategy investments seek to generate returns independent of the broader markets. Currency investments seek to offer exposure to foreign investments, many of which are not denominated in U.S. dollars. Opportunistic investments seek to offer exposure to categories generally not included in investors' allocations. Deutsche Global Infrastructure Fund was one of our strongest contributors during the 12-month period ended March 31, 2015. The fund benefited not just from the strong returns of the world stock markets in general, but also the specific outperformance of infrastructure-related stocks in the first half of the period. Infrastructure securities attracted robust investor demand due to their above-average dividends and the essential nature of the underlying assets, which were positive attributes at a time of both low interest rates and slow global growth. Later in the period, however, the declining price of oil pressured the returns of the various energy-sensitive segments of the infrastructure group. As a result, the bulk of the fund’s contribution occurred in the first half of the period. The fund also benefited from its investment in Deutsche Global Real Estate Securities Fund. The backdrop of low interest rates and strengthening global property markets enabled the fund to finish with a return well in excess of the broader global equity markets. The fund also benefited from its allocation to the SPDR Barclays Convertible Securities ETF, which gained ground behind the favorable combination of rising stock prices, falling bond yields and investors’ overall demand for higher-yielding investments. The fund’s commodity-sensitive positions detracted from performance during the period. The headline story in the commodity allocation was the downturn in oil prices, which was brought about by a combination of elevated supply and weaker-than-expected demand. The selling was not limited to oil, however, as base metals, precious metals and agricultural commodities all lost ground to varying degrees. The downturn was brought about, in part, by the continued sluggishness in the global economy and concerns of how slow growth — especially in China — may impact future demand. In addition, the ongoing strength in the U.S. dollar negatively affected commodities’ performance by making them more expensive in U.S. dollar terms. Together, these factors translated to losses for the fund’s allocations to Deutsche Enhanced Commodity Strategy Fund and two energy-related ETFs: iShares North American Natural Resources ETF and iShares Global Energy ETF.* While the prices of oil, natural gas and the related equities have declined in recent months, this weakness has led many drillers to reduce production capacity. Believing lower supply will lead to improved price performance as we move toward the second half of 2015, we retained our allocations to the fund’s energy-sensitive investments. In addition, we believe the valuations of energy-related equities have become attractive enough that the sector can outperform even if oil prices simply stabilize at their current levels. * Deutsche Enhanced Commodity Strategy Fund invests in commodity-linked derivative instruments (a contract whose value is based on a particular commodity), such as commodity-linked swap contracts, commodity-linked structured notes, options and futures contracts, to gain exposure to the investment return of assets that trade in the commodity markets, without investing directly in physical commodities. The fund’s allocation to bond funds finished the period with a net gain. While our position in Deutsche Enhanced Emerging Markets Fixed Income Fund suffered a downturn due to its country positioning and security selection, three funds in our fixed-income portfolio delivered positive returns: Deutsche Global Inflation Fund, Deutsche Floating Rate Fund and SPDR Barclays Short Term High Yield Bond ETF, which we added in November. The common ground among these investments is their ability to provide income and add diversification to the portfolio while offering relatively limited exposure to interest-rate risk. "The fund was positioned for an environment of improving economic growth and gradually rising interest rates during the past year." The fund also lost a modest degree of performance through its position in Deutsche Diversified Market Neutral Fund, which finished with a small negative return due to adverse stock selection. We gradually reduced the fund’s market-neutral allocation during the year, as we found better opportunities in other segments of our investment universe. Outlook and Fund Positioning We continue to run a portfolio that we believe can provide investors with well-diversified exposure to the alternative asset classes. We manage the fund with an eye toward long-term results, looking for areas that can help us achieve strong performance over a multiyear period. Given that many of our investors may use this fund to complement their holdings in traditional investments, we are cognizant of the need to provide diversification not just through our individual investments, but also through the types of risks to which our portfolio can offer a measure of protection. One potential risk stems from the possibility of rising inflation. Investors haven’t paid a great deal of attention to inflation risks in recent years, since the headline numbers have been so tame. In recent months, however, global central banks have taken unprecedented steps to create inflationary conditions via interest-rate cuts and other easing policies. Believing this will eventually feed through to the broader economy in the form of higher price levels, we maintained a meaningful allocation to inflation-sensitive assets. We believe alternative asset classes, as a group, are well positioned at this stage of the market cycle. U.S. equities closed the period at historically high valuations even as earnings estimates continued to come down. The risk/reward profile for investment-grade bonds also was not particularly compelling at period-end, as the low absolute level of yields indicated relatively limited upside. In this environment, we believe we can gain an advantage from our ability to leverage numerous sources of potential return across the full spectrum of alternative investments. Portfolio Management Team Pankaj Bhatnagar, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. John W. Vojticek, Managing Director Portfolio Manager of the fund. Began managing the fund in 2015. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004; and previously Managing Director of Deutsche Asset & Wealth Management from 1996–March 2004. — Chief Investment Officer of Liquid Real Assets for Deutsche Asset & Wealth Management. Investment industry experience began in 1996. — BS, University of Southern California. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged index that covers the U.S. investment-grade fixed-rate bond market, including government and credit securities, agency mortgage securities, asset-backed securities and commercial mortgage-backed securities. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. An exchange traded fund (ETF) is a security that tracks an index or asset like an index fund, but trades like a stock on an exchange. Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of March 31, 2015, Class A shares of Deutsche Alternative Asset Allocation Fund were ranked as follows in the Morningstar Multialternative Funds category: one-year 263/372, three-year 145/200 and five-year 71/129. Rankings are based on a fund’s total return. Performance Summary March 31, 2015 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 0.76% 3.81% 2.20% Adjusted for the Maximum Sales Charge (max 5.75% load) –5.03% 2.59% 1.42% MSCI World Index† 6.03% 10.01% 3.58% Barclays U.S. Aggregate Bond Index† 5.72% 4.41% 5.24% S&P 500® Index† 12.73% 14.47% 7.00% Blended Index† 6.02% 8.59% 4.48% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge –0.01% 3.04% 1.39% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.01% 3.04% 1.39% MSCI World Index† 6.03% 10.01% 3.58% Barclays U.S. Aggregate Bond Index† 5.72% 4.41% 5.24% S&P 500® Index† 12.73% 14.47% 7.00% Blended Index† 6.02% 8.59% 4.48% Class R 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/15 No Sales Charges 0.55% 3.62% 1.99% MSCI World Index† 6.03% 10.01% 3.58% Barclays U.S. Aggregate Bond Index† 5.72% 4.41% 5.24% S&P 500® Index† 12.73% 14.47% 7.00% Blended Index† 6.02% 8.59% 4.48% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/15 No Sales Charges 0.92% 4.03% 2.39% MSCI World Index† 6.03% 10.01% 3.58% Barclays U.S. Aggregate Bond Index† 5.72% 4.41% 5.24% S&P 500® Index† 12.73% 14.47% 7.00% Blended Index† 6.02% 8.59% 4.48% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/15 No Sales Charges 1.10% 4.14% 2.44% MSCI World Index† 6.03% 10.01% 3.58% Barclays U.S. Aggregate Bond Index† 5.72% 4.41% 5.24% S&P 500® Index† 12.73% 14.47% 7.00% Blended Index† 6.02% 8.59% 4.48% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated August 1, 2014 are 1.98%, 2.73%, 2.35%, 1.84% and 1.65% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Returns shown for Class R shares for the period prior to its inception on June 1, 2011 are derived from the historical performance of Class A shares of the Deutsche Alternative Asset Allocation Fund during such periods and have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 31, 2007. The performance shown for each index is for the time period of July 31, 2007 through March 31, 2015, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged index that covers the U.S. investment-grade fixed-rate bond market, including government and credit securities, agency mortgage securities, asset-backed securities and commercial mortgage-backed securities. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Blended Index consists of 70% in the MSCI World Index and 30% in the Barclays U.S. Aggregate Bond Index. Class A Class C Class R Class S Institutional Class Net Asset Value 3/31/15 $ 3/31/14 $ Distribution Information as of 3/31/15 Income Dividends, Twelve Months $ Investment Portfolio as of March 31, 2015 Shares Value ($) Mutual Funds 82.6% Deutsche Diversified Market Neutral Fund "Institutional" (a) Deutsche Enhanced Commodity Strategy Fund "Institutional" (a) Deutsche Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) Deutsche Floating Rate Fund "Institutional" (a) Deutsche Global Inflation Fund "Institutional" (a) Deutsche Global Infrastructure Fund "Institutional" (a) Deutsche Global Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Income Fund "Institutional" (a) Total Mutual Funds (Cost $406,020,379) Exchange-Traded Funds 16.7% iShares Global Energy Fund iShares North American Natural Resources Fund SPDR Barclays Convertible Securities Fund SPDR Barclays Short Term High Yield Bond Fund Total Exchange-Traded Funds (Cost $87,810,307) Cash Equivalents 0.9% Central Cash Management Fund, 0.05% (a) (b) (Cost $4,605,007) % of Net Assets Value ($) Total Investment Portfolio (Cost $498,435,693)† Other Assets and Liabilities, Net ) ) Net Assets † The cost for federal income tax purposes was $516,972,676. At March 31, 2015, net unrealized appreciation for all securities based on tax cost was $13,818,805. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $52,307,398 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $38,488,593. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
